Case 17-26785        Doc 48     Filed 03/11/19     Entered 03/11/19 15:31:47          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26785
         Markeitt Jones

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/07/2017.

         2) The plan was confirmed on 12/04/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/09/2018.

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26785             Doc 48         Filed 03/11/19      Entered 03/11/19 15:31:47                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $3,591.45
           Less amount refunded to debtor                                  $375.00

 NET RECEIPTS:                                                                                              $3,216.45


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,981.14
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $149.87
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,131.01

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured      5,750.00            NA              NA            0.00       0.00
 Capital One Auto Finance                  Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      3,584.00     12,472.40        12,472.40           0.00       0.00
 Comcast Cable                             Unsecured         300.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      1,502.02       2,203.68        2,203.68           0.00       0.00
 Educational Credit Management Corp        Unsecured      2,250.77       2,498.03        2,498.03           0.00       0.00
 Empire                                    Unsecured      8,000.00            NA              NA            0.00       0.00
 First Premier                             Unsecured         550.00           NA              NA            0.00       0.00
 GE Money Bank                             Unsecured      6,000.00            NA              NA            0.00       0.00
 Great Lakes Credit Union                  Unsecured         290.00           NA              NA            0.00       0.00
 HSBC                                      Unsecured         600.00           NA              NA            0.00       0.00
 Illinois Collection Service               Unsecured          60.00           NA              NA            0.00       0.00
 Illinois Collection Service               Unsecured         400.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security      Unsecured      6,300.00       9,404.50        9,404.50           0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00         59.84           59.84           0.00       0.00
 Illinois Dept of Revenue 0414             Priority            0.00        273.74          273.74           0.00       0.00
 Illinois Tollway                          Unsecured     15,859.00     26,084.10        26,084.10           0.00       0.00
 ISAC                                      Unsecured      1,850.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         439.00        439.79          439.79           0.00       0.00
 Kavin Collins                             Priority          700.00           NA              NA            0.00       0.00
 Midstate Collection Solutions             Unsecured          34.00         33.94           33.94           0.00       0.00
 NCEP LLC                                  Secured           746.09        746.09          746.09          50.62     34.82
 Peoples Energy Corp                       Unsecured      8,205.42       7,084.87        7,084.87           0.00       0.00
 Quantum3 Group                            Unsecured         138.00        181.58          181.58           0.00       0.00
 Sprint                                    Unsecured      1,200.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26785        Doc 48      Filed 03/11/19     Entered 03/11/19 15:31:47             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $746.09             $50.62             $34.82
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $746.09             $50.62             $34.82

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $273.74               $0.00             $0.00
 TOTAL PRIORITY:                                            $273.74               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $60,462.73               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,131.01
         Disbursements to Creditors                                $85.44

 TOTAL DISBURSEMENTS :                                                                       $3,216.45


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
